                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

WENDY L. CAMPBELL,                        )
           Plaintiff,                     )
                                          )      No. 1:18-cv-718
v.                                        )
                                          )      Honorable Paul L. Maloney
COMMISSIONER OF                           )
SOCIAL SECURITY,                          )
           Defendant.                     )
                                          )
              ORDER ADOPTING REPORT & RECOMMENDATION

       This matter was referred to the Honorable Phillip J. Green, United States Magistrate

Judge, who issued a Report and Recommendation (“R&R”) on August 16, 2019 (ECF No.

20). The R&R recommends affirming the Commissioner’s decision denying benefits because

substantial evidence supported the conclusion that Plaintiff was not disabled, and because

the Commissioner correctly applied the law in reaching his decision. Plaintiff Wendy

Campbell timely filed objections (ECF No. 21), and the Commissioner responded (ECF No.

22).

       Plaintiff is entitled to de novo review on the portions of the R & R for which she has

articulated clear and specific objections. Fed. R. Civ. P. 72(b)(3). But “[O]bjections to

magistrate judges’ reports and recommendations are not meant to be simply a vehicle to

rehash arguments set forth in the petition.” Owens v. Comm’r of Soc. Sec., 2013 WL

1304470, at *3 (W.D. Mich. Mar. 28, 2013) (quoting Nickelson v. Warden, No. 1:11-cv-

334, 2012 WL 700827, at *4 (S.D. Ohio Mar. 1, 2012)). And similarly, the Court is not
obligated to address objections that do not identify specific errors in the magistrate judge’s

proposed recommendations. Id.

       Here, Plaintiff’s objection begins with a recitation of the medical opinions in the

record. Plaintiff argues that all the medical opinions on record were consistent in finding that

she was unable to carry out tasks consistently. To support this, Plaintiff selectively quotes a

form question and response from Dr. Jones-Smith’s assessment, which states that Plaintiff is

moderately limited in her ability to “complete a normal workday without interruption from

psychologically based symptoms without an unreasonable number and length of rest

periods.” (See ECF No. 9-3 at PageID.147.) However, Plaintiff has failed to note that an

evaluator’s “actual residual functional capacity assessment is recorded in the narrative

discussion(s),” rather than in the form responses (See id. at PageID.146). See Shoup v.

Comm’r of Soc. Sec., No. 16-581, 2017 WL 2240511, at *6 (W.D. Mich. May 23, 2017)

(“[A] vague assertion that Plaintiff might be moderately limited does not necessarily indicate

that Plaintiff is unable to adequately function in a specific area. Moreover, the plain text of

assessment questionnaire states that the actual functional capacity assessment should be

found from the doctor’s answers to the narrative discussion questions.”) Importantly, Dr.

Jones-Smith’s narrative discussion explains that Plaintiff could perform simple tasks “on a

sustained basis” (See ECF No. 9-3 at PageID.148). Thus, the R&R properly credited the

statement in Dr. Jones-Smith’s narrative discussion and found that Dr. Jones-Smith’s medical

opinion was inconsistent with the other medical opinions on record. This objection is

overruled.



                                               2
       Plaintiff also argues that the magistrate judge’s conclusion was erroneous because it

failed to “focus[] on the medical evidence.” This is untrue: the magistrate judge properly

considered several medical records, including multiple records of Plaintiff’s visits with Dr.

Fawcett, and Dr. Findley’s consultative examination report. Further, the magistrate judge

appropriately considered Plaintiff’s ability to watch her grandson: Magistrate Judge Green

reasonably found that Plaintiff’s ability to consistently fulfill this responsibility was

inconsistent with Dr. Fawcett’s opinion that she could not perform within a schedule or

maintain regular attendance, and Dr. Findley’s opinion that she could not carry out routine,

repetitive tasks on a sustained basis. See Miller v. Comm’r of Soc. Sec., 524 F. App’x 191,

194 (6th Cir. 2013) (upholding the ALJ’s decision to discount a treating physician’s opinion

of marked mental limitations in part because it was inconsistent with the claimant’s daily

activities). The magistrate judge properly considered all the evidence before the Court,

including the medical evidence and Plaintiff’s daily life. This objection is overruled.

       Based on the foregoing, IT IS HEREBY ORDERED THAT the Court ADOPTS

the Report and Recommendation (ECF No. 20) as the Opinion of the Court, OVERRULES

Plaintiff’s objections (ECF No. 21), and AFFIRMS the decision of the Commissioner

denying benefits to Plaintiff.

       This case is CONCLUDED, and a separate judgment will issue.

       IT IS SO ORDERED.

Date: February 6, 2020                                    /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge



                                               3
